FRIEDMAN, Judge,
dissenting.
Because I am not convinced that Employer satisfied the second prong of the test set forth in Kachinski v. Workmen’s Compensation Appeal Board (Vepco Construction Co.), 516 Pa. 240, 532 A.2d 374 (1987) with regard to medical clearance, I respectfully dissent.
On June 21, 1989, Employer sent Claimant notice of a prospective job in a letter detailing the job duties and stating that she had “been released to go back to work.” However, at that time neither physician had reviewed the job description and given medical clearance for that position. Indeed, the doctors did not formally approve the job at issue until June 29,1989 and July 5,1989, approval which was never communicated to Claimant. The majority contends that “the fact that the formal releases were signed later, does not preclude more informal discussions between the doctors and the Employer about the results of the examination and Claimant’s job capabilities.” (Majority opinion at 497.) Of course this is true; however, because the Claimant was not privy to these informal discussions and was not informed about the doctors’ formal job approval, I do not believe that Employer satisfied its burden of showing that Claimant’s medical clearance was *499communicated to her. Thus, I cannot agree with the majority “that there was substantial evidence to support the finding that Employer had met its burden in proving that medical clearance had been obtained and that Claimant was cognizant of this fact." (Majority opinion at 497.) (Emphasis added.)
A claimant must be apprised of medical clearance so that he or she may faithfully pursue any appropriate job referrals. Lukens, Inc. v. Workmen’s Compensation Appeal Board (Williams), 130 Pa.Commonwealth Ct. 479, 568 A.2d 981 (1989). Because I do not believe that Claimant was properly apprised of that category of positions for which she had medical clearance, I would hold that Employer had failed to satisfy the second prong of Kachinski and reverse.1

. For this same reason, I must also disagree with the majority that it was harmless error for Employer to modify the job description without informing Claimant. The majority justified this position because of Claimant’s failure to follow up on the June 21, 1989 job offer; however, as indicated, I do not believe Employer proved that Claimant was aware of her clearance to perform this job, awareness which would have required her to pursue the referral in good faith. Clearly, the modified job differed from the one actually offered Claimant in that it further reduced her job requirements; however, Claimant was unaware that this modified job existed. In Lukens, we referred to the issue of whether a claimant knew of a possible job opening as critical, stating that without that vital information, the claimant could not be expected to pursue the position. I believe that the omission of "vital" information can never be deemed harmless error.